DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 June 2022 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on 28 June 2022. As directed by the amendment: claim 1 has been amended, claim 21 has been added. Thus claims 1, 4-10, and 14-21 are presently pending in this application. 
Response to Arguments
Applicant’s arguments, see REMARKS, filed 28 June 2022, with respect to independent claim 1 have been fully considered and are persuasive.  The rejection have been withdrawn. 
Reasons for Allowance
	Claims 1, 4-10, and 14-21 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the closest prior art of record is Luther (US 4,838,871 A) in view of Opalek (US 5,405,332 A) and Olson (US 7,771,397 B1). However, modified Luther fails to teach wherein the outer cover member includes at least one first recess or aperture defined on a portion of the outer cover member axially offset in it entirety from a tip of the needle in a direction distal from the tip of the needle in the locked position and in the unlocked position of the outer cover member. It would not be obvious to incorporate this feature into the device of modified Luther with the limitations as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873. The examiner can normally be reached Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        


/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783